           Case 3:19-cv-02394-LB Document 61 Filed 06/04/20 Page 1 of 3



     Micha Star Liberty (SBN 215687)
 1   Ian Hansen (SBN 255449)
     LIBERTY LAW
 2   1970 Broadway, Suite 700
     Oakland, CA 94612
 3   Telephone: (510) 645-1000
     Facsimile: (888) 645-2008
 4   E-mail: team@libertylaw.com
 5   Attorneys for Plaintiff, BRENNON B.
 6
     Timothy P. Murphy (SBN 120920)
 7   Cody Lee Saal (SBN 286041)
     EDRINGTON, SCHIRMER & MURPHY LLP
 8   2300 Contra Costa Boulevard, Suite 450
     Pleasant Hill, CA 94523-3936
 9   Telephone: (925) 827-3300
     Facsimile: (925) 827-3320
10   E-mail: TMurphy@esmlawfirm.com

11   Attorneys for Defendants WEST CONTRA
     COSTA UNIFIED SCHOOL DISTRICT and
12   ROBERT EVANS

13
                                  UNITED STATES DISTRICT COURT
14
                                 NORTHERN DISTRICT OF CALIFORNIA
15
     BRENNON B., by and through his guardian ad            Case No. 3:19-CV-02394-LB
16   Litem BELLINDA B.,
                                                           STIPULATION AND [PROPOSED]
17                  Plaintiff,                             ORDER TO RESCHEDULE FURTHER
18                                                         CASE MANAGEMENT
     vs.
                                                           CONFERENCE
19   WEST CONTRA COSTA UNIFIED SCHOOL
     DISTRICT operating as DE ANZA HIGH
20   SCHOOL; ROBERT EVANS, an individual, and
     DOES 1 through 20, inclusive.
21
                    Defendants.
22
23
24           The parties to the above-captioned matter, through their attorneys of record, hereby

25   stipulate to and request the court’s approval of a postponement of the Further Case Management

26   Conference currently scheduled for June 11, 2020. Good cause exists for the requested

27   postponement, as follows:

28
                                                      1
      Stipulation and [Proposed] Order                               Case No. 4:19-CV-02394-YGR
         Case 3:19-cv-02394-LB Document 61 Filed 06/04/20 Page 2 of 3




 1          1. The parties have reached a conditional settlement of this matter and the related action
 2              filed in the Superior Court of California, County of Contra Costa. As plaintiff is an
 3              incompetent adult, the global settlement requires a court’s approval. The parties have
 4              stipulated to have Magistrate Judge Beeler take jurisdiction of the matter for purposes
 5              of the settlement approval process.
 6          2. As of June 4, 2020, the state court action has now been removed to federal court. The

 7              parties will stipulate to have this related matter consolidated so that both cases are
 8              consolidated and fall under Magistrate Judge Beeler’s jurisdiction.
 9          3. Following consolidation, Plaintiff anticipates that his counsel will be prepared to file
10              his application for approval of the minor’s compromise on or before June 26, 2020.
11              The parties are optimistic that said amount of time will permit all approvals to be
12              obtained, an annuity purchased, and the settlement finalized.
13          4. Once the minor’s compromise is approved, the consolidated matters shall be dismissed
14              with prejudice.
15   For the foregoing reasons, the parties respectfully request that the Court continue the Further Case
16   Management Conference, presently scheduled for June 11, 2020, to June 25, 2020..
17
18          IT IS SO STIPULATED
19
20   DATED: June 4, 2020                           LIBERTY LAW
21                                                 /s/ Ian Hansen
                                                   ______________________________________
22                                                 Ian Hansen, Esq.
23                                                 Attorney for Plaintiff

24
25
26   DATED: June 4, 2020                           EDRINGTON, SCHIRMER & MURPHY LLP

27                                                 /s/ Cody Lee Saal, Esq.
                                                   ________________________________________
28
                                                      2
      Stipulation and [Proposed] Order                                Case No. 4:19-CV-02394-YGR
         Case 3:19-cv-02394-LB Document 61 Filed 06/04/20 Page 3 of 3



                                                  Timothy P. Murphy, Esq.
 1                                                Cody Lee Saal, Esq.
                                                  Megan M. Symonds, Esq.
 2                                                Attorneys for Defendants, WEST CONTRA
 3                                                COSTA UNIFIED SCHOOL DISTRICT, ROBERT
                                                  EVANS
 4
 5
 6
                                             ATTESTATION
 7
              I hereby attest that I have obtained the concurrence of the other signatory to the filing
 8
     of this document.
 9
                                                         /s/ Ian Hansen
10                                                ________________________________________
                                                  Ian Hansen, Esq.
11                                                Attorney for Plaintiff
12
13                                          [Proposed] Order
            Having reviewed the foregoing Stipulation and good cause appearing, IT IS HEREBY
14
     ORDERED that the Further Case Management Conference scheduled for June 11, 2020 shall be,
15
     and hereby is vacated. The Further Case Management Conference is rescheduled to June 25,
16
     2020 at 9:30 A.M.
17
18
19
     Dated: June _____, 2020                      __________________________________________
20                                                Laurel Beeler
                                                  United States Magistrate Judge
21
22
23
24
25
26
27

28
                                                     3
      Stipulation and [Proposed] Order                               Case No. 4:19-CV-02394-YGR
